Citation Nr: 0935245	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence was received to reopen a 
claim concerning whether the character of discharge for a 
period of service from December 20, 1972 to February 13, 1976 
is a bar to VA disability benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The appellant had periods of active service from December 20, 
1972 to February 13, 1976, and from January 6, 1978, to 
February 28, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appellant testified during a hearing before a Decision 
Review Officer (DRO) at the RO in September 2006; a 
transcript of that hearing is of record.

The appellant failed, without apparent cause, to appear for a 
scheduled hearing in September 2008.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
See 38 C.F.R. § 20.704 (2008).

In November 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.  Thereafter, the AMC continued the denial of the 
appellant's claim (as reflected in the May 2009 supplemental 
statement of the case (SSOC)), and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a March 1978 decision, the Board determined that the 
appellant was not eligible for VA benefits, due to the 
appellant's character of discharge from military service. 

3.  None of the new evidence associated with the claims file 
since the March 1978 Board denial, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for whether the character of discharge for a period of 
service from December 20, 1972 to February 13, 1976 is a bar 
to VA disability benefits, or raises a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 1978 Board decision, which determined that the 
appellant did not have basic eligibility for VA benefits, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1100 (2008).

2.  As evidence received since the Board's March 1978 denial 
is not new and material, the criteria for reopening the 
appellant's claim concerning whether the character of 
discharge for a period of service from December 20, 1972 to 
February 13, 1976 is a bar to disability benefits have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's petition to reopen his claim 
concerning whether the character of discharge for a period of 
service from December 1972 to February 1976 is a bar to 
disability benefits was received in October 2004.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in November 2008.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a SSOC was issued for this matter in May 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in May 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish the claim that were found insufficient 
in the previous denial.

A review of the November 2008 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish the claim that were found insufficient in the 
previous denial.  The Board finds the notice requirements 
pertinent to the issue on appeal addressed in this decision 
have been met.

The appellant has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2008).  
When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2008).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA pension or compensation benefits.  See 38 
U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2008).  
A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of VA benefits unless it is found that the person was 
insane at the time of committing the offense.  See 38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2008).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  See 38 C.F.R. § 3.354(a) (2008).

A person discharged under conditions other than honorable on 
the basis of an absence without leave period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  See 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  (i) Length and character of 
service exclusive of the period of prolonged AWOL.  Service 
exclusive of the period of prolonged AWOL should generally be 
of such quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
Nation.  (ii) Reasons for going AWOL.  Reasons which are 
entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself, and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  (iii) A valid legal defense 
exists for the absence which would have precluded a 
conviction for AWOL.  Compelling circumstances could occur as 
a matter of law if the absence could not validly be charged 
as, or lead to a conviction of, an offense under the Uniform 
Code of Military Justice.  See 38 C.F.R. § 3.12(c)(6)(i-iii).

A discharge is considered to have been issued under 
dishonorable conditions if there is acceptance of an 
undesirable discharge to escape trial by general court-
martial, or for offenses of mutiny, spying, moral turpitude, 
willful and persistent misconduct, or homosexual acts with 
aggravating circumstances.  See 38 C.F.R. § 3.12(d) (2008).  
A discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  See 38 C.F.R. § 
3.12(d)(4) (2008).

Factual Background and Analysis

The appellant served on a period of active duty from December 
20, 1972 to February 13, 1976.  He was noted to have periods 
of unauthorized absence (UA or AWOL) from May 19, 1975, to 
September 4, 1975 and from September 23, 1975, to September 
30, 1975.  In December 1975, the appellant was convicted at a 
special court-martial of AWOL, and the sentence included 
confinement at hard labor for a period of 30 days and a 
reduction to pay grade E-1.  In January 1976, after 
indicating full understanding of his rights, the appellant 
requested an undesirable discharge for the good of service 
and to escape trial by court-martial.  This request was made 
based on his commission of multiple offenses in violation of 
the Uniform Code of Military Justice (UCMJ) in January 1976, 
including disrespectful behavior, disobeying orders, and 
using disrespectful language.  The appellant's counsel was 
identified and noted to be certified in accordance with the 
UCMJ.  It was noted that counsel explained the appellant's 
rights to him, advised him of the consequences and loss of 
benefits resulting from an undesirable discharge, and that 
the appellant was entirely satisfied with his counsel's 
advice.  In February 1976, the appellant's request was 
approved.  The appellant's DD Form 214 from this period of 
service characterized the service as under conditions other 
than honorable.

In an April 1976 statement, the appellant indicated that he 
had applied for unemployment benefits and that he wanted to 
examine the nature of his discharge before his benefits were 
terminated.  In a June 1976 administrative decision, the RO 
concluded that the appellant's discharge was under 
dishonorable conditions, and, as such, was a bar to all 
benefits for which an honorable discharge was a pre-
requisite.  

In January 1977, the appellant filed a claim for entitlement 
to service connection for residuals of an in-service gunshot 
wound to the back.  In a June 1977 administrative decision, 
the RO concluded that no change was warranted to the June 
1976 decision.  The record also contained a June 1977 
decision from the Naval Discharge Review Board, which found 
that the appellant's discharge was proper and no change was 
warranted. 

In a March 1978 decision, the Board found VA benefits were 
barred due to the appellant's discharge under dishonorable 
conditions.  It was noted that evidence demonstrated that the 
appellant's discharge from service in February 1976 was a 
result of willful and persistent misconduct, consisting of 
multiple military offenses.  As discussed above, this 
determination is considered final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2008).

A disability claim that was previously the subject of a final 
denial based on the character of the claimant's discharge is 
subject to reopening under 38 U.S.C.A. § 5108.  See D'Amico 
v. West, 209 F.3d 1322, 1326-27 (Fed.Cir.2000), vacating 12 
Vet. App. 264 (1999).  

The appellant sought entitlement to VA disability benefits in 
April 1986 and January 1997, filing claims for service 
connection for back and psychiatric disabilities, 
respectively.  However, after he failed to submit requested 
evidence and information, the RO only administratively 
disallowed these claims in February 1988 and July 1997 
letters.

The appellant attempted to reopen his claim for service 
connection for residuals of a gunshot wound to the back in 
October 2004.  This appeal arises from a May 2005 
determination wherein the RO denied reopening the Appellant's 
claim, as evidence received did not warrant a change in the 
previous decision to deny eligibility to all VA benefits.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Evidence added to the claims file since the March 1978 Board 
denial includes copies of service personnel records from the 
period of service from December 1972 to February 1976; 
statements from the appellant; a September 2006 DRO hearing 
transcript; service treatment records dated from 1973 to 
1975; private medical records from Brighan and Women's 
Hospital; and service treatment and service personnel records 
from the period of service from January 1978 to February 
1978.

Service treatment records dated from 1973 to 1975 were 
associated with the file.  A May 1975 narrative summary from 
the Naval Hospital in Quantico, VA listed a diagnosis of gun 
shot wound, middle back.  It was further noted that the 
appellant was off duty when shot by an unknown assailant in 
Fredericksburg, VA. 

In his May 2006 notice of disagreement, the appellant 
asserted that he was sexually harassed during service and 
wrongfully discharged after refusing to sleep with his first 
sergeant.  

During his September 2006 hearing, the appellant testified 
that he was sexually harassed and abused by his first 
sergeant during his period of service from December 1972 to 
February 1976.  He indicated that did not have a trial and 
was manipulated into signing a discharge by an attorney who 
told him it could be changed or upgraded later.  He further 
reported that he was late coming back to Quantico during 
service when he went home to check on his hospitalized son. 

Private treatment records dated in October 2005 and November 
2006 from Brighan and Women's Hospital detailed findings of 
acute low back pain status post motor vehicle accident and 
muscle strain.  X-ray reports dated in December 2007 address 
spine pathology.  

The appellant's service personnel and service treatment 
records from his second period of service from January 1978 
to February 1978 were associated with the record in February 
2007.  The appellant was found medically unfit for further 
military service in February 1978 Medical Board proceedings.  
The examiner diagnosed schizophrenia, paranoid type that was 
not in the line of duty and existed prior to service. 

As an initial matter, copies of service personnel records 
from the period of service from December 1972 to February 
1976 are not considered "new" and are duplicative of 
evidence previously considered by the Board in the March 1978 
decision.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim concerning whether the character of 
discharge for a period of service from December 1972 to 
February 1976 is a bar to VA disability benefits.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the March 
1978 Board decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  

The Board finds that the new evidence of record does not 
establish that the Appellant was insane, as defined by 
applicable regulations, at the time he committed his periods 
of AWOL as well as numerous additional offenses in violation 
of the UCMJ, was convicted by special court-martial, or 
requested an undesirable discharge to avoid additional trial 
by court-martial.  In addition, evidence added to the record 
clearly does not include any finding that the appellant's 
character of discharge for a period of service from December 
1972 to February 1976 was amended or upgraded to be under 
honorable conditions, which was the basis for the prior 
determination. 

Here, the appellant had two periods of AWOL, however, neither 
of them lasted for a continuous 180 days.  Therefore, 38 
C.F.R. § 3.12(c)(6) is not applicable in this instance, and 
neither are the defenses (as set forth in 38 C.F.R. § 
3.12(c)(6)(i-iii)) to a violation of that regulation--which 
the appellant's oral testimony attempts to provide.  The 
appellant also essentially maintains that he was sexually 
harassed and abused as well as manipulated by his counsel to 
sign discharge papers during service in January 1976 and that 
it was these actions that ultimately caused his discharge 
from service under other than honorable conditions.  The 
appellant's current contentions as to the reasons for him 
receiving an undesirable discharge, while new, are not 
material evidence, as there is no reasonable possibility that 
this lay evidence can substantiate his claim.  The 
appellant's own statements are insufficient, without 
supporting evidence, to reopen a claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim concerning whether 
the character of discharge for a period of service from 
December 1972 to February 1976 is a bar to VA disability 
benefits has not been received.  As such, the requirements 
for reopening the claim are not met, and the March 1978 Board 
denial of the claim remains final.  As the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received in order to 
reopen a claim concerning whether the character of discharge 
for a period of service from December 20, 1972 to February 
13, 1976 is a bar to VA disability benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


